DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-33 are pending in the instant application.

Priority
This application, filed December 5, 2019, claims priority to and the benefit of U.S. Provisional Application No. 62/778,343 filed December 12, 2018.  

Information Disclosure Statements
	Applicants’ Information Disclosure Statement, filed on 01/15/2020, has been considered.  Please refer to Applicant’s copy of the PTO-1449 submitted herewith.

	
Response to Restriction Requirement
Applicant’s election without traverse of Group I (i.e. claims 1-21) in the reply filed by Applicant’s representative Julie L. Reed on 08/08/2022 is acknowledged. 


Status of the Claims
	Claims 22-33 are withdrawn from further consideration by Examiner as being drawn to non-elected inventions under 37 CFR 1.142(b) due to the restriction requirement.  Claims 1-21 are under examination on the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 8-16, 18-19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2014/0262203 (“the `203 publication”) to Pamukeu et al. 

Applicant’s claim 1 is drawn to a composite particle comprising: a solid particle; and
a coating directly on the solid particle, and the coating comprising a water-absorbing material.

The `203 publication discloses systems (objects) for manipulating a flowable substance, comprising: a flowable substance; a heating means; a cooling means; and a composition comprising chemically inert particles coated with a stimuli-responsive material [Abstract, 0017, and 0019].  The `203 publication discloses the chemically inert particle is selected from: silica sand, silt and clay [0045].  The `203 publication discloses the stimuli-responsive material is selected from a solvent-responsive material; a thermally-responsive material; a pH-responsive material; an ionically-responsive material; an electrically responsive material; and a combination of two or more thereof.  The stimuli-responsive material is selected from a solvent-responsive polymer; a thermally-responsive polymer; a pH-responsive polymer; an ionically-responsive polymer; an electrically responsive polymer; and a combination of two or more thereof [0021]; wherein the stimuli-responsive material is selected from: a poly(3-alkylthiophene); poly[1-(trimethylsilyl)-1-propyne; a poly(3-alkoxy-4-methylthiophene); a poly(-alkylthiophene); poly[3-oligo(oxyethylene)-4-methylthiophene]; poly(N-isopropylacrylamide); poly(N-isopropylacrylamide)-graft-polyacrylic; poly-N-[tris(hydroxymethyl)methyl] acrylamide; poly(butylmethacrylate); poly(acrylic acid); poly(N,Ndimethylaminoethyl methacrylate); polythiophene; poly(p-phenylene vinylene); poly[3-oligo(oxyethlene)-4-methylthiophene]; poly[3-(2-methyl-1-butoxy)-4-metylthiophene]; a poly(3,4-alkylenedioxythiophene); and a combination of two or more thereof [0022]. The `203 publication further discloses the stimuli-responsive material is selected from unsubstituted or substituted poly-N-alkylacrylamides, wherein the alkyl group contains from 2 to 6 carbon atoms, copolymers of N-alkylacrylamides such as poly-NIPAM-co-acrylic acid, polyhydroxypropylcellulose, PNVCap or a polyvinyl- methylether or a combination thereof, e.g. poly-NIPAM [0028].  The stimuli-responsive materials disclosed above are water-absorbing material.  Therefore, the `203 publication anticipates Applicant’s claims 1, 6, 8-9, 12-15, and 18. 

In terms of claim 2, the `203 publication discloses the stimuli-responsive materials disclosed above are water-absorbing material, capable of absorbing at least 1.5 times a volume of the coating such as poly(acrylic acid), poly(N-isopropylacrylamide)-graft-polyacrylic, etc., which are also disclosed in Applicant’s specification.

In terms of claims 3 and 6, the `203 publication discloses the solid particle is chemically inert particle selected from: silica sand, silt and clay [0045].

In terms of claims 10-11, the `203 publication discloses the stimuli-responsive material or a coating material includes poly(acrylic acid) [0022] bonding to the inert solid particles, wherein the adhesive can be an one-part acrylic adhesive.

In terms of claims 16, the limitation “wherein the layer is configured to self-heals cracks that occur in the layer when the particles contact water” is considered to be an inherited property of the composition because a product is inseparable from its property.  The composition of the `203 publication contains all the structural limitations of the claimed composition (i.e. the specifically defined chemically inert particles coated with a stimuli-responsive material), the property of the composition is inherited, accordingly.  

In terms of claims 19 and 21, the claimed limitations are inherited property of the composite particle of rejected claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-5, 7, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the `203 publication in view of Ho et al., Colloid Polymer Sci., (2010), 288, 1503-1523.

Determination of the scope and content of the prior art (MPEP §2141.01)
The `203 publication discloses systems (objects) for manipulating a flowable substance, comprising: a flowable substance; a heating means; a cooling means; and a composition comprising chemically inert particles coated with a stimuli-responsive material [Abstract, 0017, and 0019].  The `203 publication discloses the chemically inert particle is selected from: silica sand, silt and clay [0045].  The `203 publication discloses the stimuli-responsive material is selected from a solvent-responsive material; a thermally-responsive material; a pH-responsive material; an ionically-responsive material; an electrically responsive material; and a combination of two or more thereof.  In some embodiments, the stimuli-responsive material is selected from a solvent-responsive polymer; a thermally-responsive polymer; a pH-responsive polymer; an ionically-responsive polymer; an electrically responsive polymer; and a combination of two or more thereof [0021]; wherein the stimuli-responsive material is selected from: a poly(3-alkylthiophene); poly[1-(trimethylsilyl)-1-propyne; a poly(3-alkoxy-4-methylthiophene); a poly(-alkylthiophene); poly[3-oligo(oxyethylene)-4-methylthiophene]; poly(N-isopropylacrylamide); poly(N-isopropylacrylamide)-graft-polyacrylic; poly-N-[tris(hydroxymethyl)methyl] acrylamide; poly(butylmethacrylate); poly(acrylic acid); poly(N,N-dimethylaminoethyl methacrylate); polythiophene; poly(p-phenylene vinylene); poly[3-oligo(oxyethlene)-4-methylthiophene]; poly[3-(2-methyl-1-butoxy)-4-metylthiophene]; a poly(3,4-alkylenedioxythiophene); and a combination of two or more thereof [0022]. The `203 publication further discloses the stimuli-responsive material is selected from unsubstituted or substituted poly-N-alkylacrylamides, wherein the alkyl group contains from 2 to 6 carbon atoms, copolymers of N-alkylacrylamides such as poly-NIPAM-co-acrylic acid, polyhydroxypropylcellulose, PNVCap or a polyvinyl- methylether or a combination thereof, e.g. poly-NIPAM [0028].  The stimuli-responsive materials disclosed above are water-absorbing material. 

Ho et al. discloses amphiphilic polymer particles comprise well-defined hydrophobic polymer cores coated with either hydrophilic synthetic polymer or biopolymer shells for various applications such as chemical sensing and functional coating (p.1503, right column, and p.1521, left column). Ho et al. also discloses methods of preparing the amphiphilic polymer particles including using polystyrene as hydrophobic cores for preparation of amphiphilic PS/PMEA core-shell particle (Table 1, p.1504; Fig. 4, p.1507; Figs. 5-6, p.1508-9).

Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The difference between instant claims 4-5 and the `203 publication is that the prior art teaches the solid particles are inorganic particles such as silica sand, silt and clay, but does not teach the solid particles comprises a hydrophobic organic polymer such as polystyrene.   

Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

However, the instant claims 4-5 would have been obvious over the `203 publication 
because Ho et al. discloses amphiphilic polymer particles comprise well-defined hydrophobic polymer cores coated with either hydrophilic synthetic polymer or biopolymer shells including using polystyrene as hydrophobic cores for preparation of amphiphilic PS/PMEA core-shell particle.

In terms of claim 7 wherein the water-absorbing material is sodium polyacrylate or cross-linked polyacrylamide copolymers, the `203 publication discloses the water-absorbing material is poly(N-isopropylacrylamide)-graft-polyacrylic; poly-N-[tris(hydroxymethyl)methyl] acrylamide; poly(butylmethacrylate); and poly(acrylic acid). All the polymers above disclosed by the `203 publication are same or closely related water-absorbing material of claim 7.  

In terms of claim 17, the `203 publication teaches a system for manipulating a flowable substance in remediating a spill of an environmentally hazardous substance [0009], wherein including a fire-retardant wall or a self-healing concrete wall would be an obvious addition for remediating a spill of an environmentally hazardous substance. 
 
In terms of claim 20, the `203 publication teaches a system for manipulating a flowable substance in remediating a spill of an environmentally hazardous substance [0009], wherein further incorporating reinforcing uncoated heavy rocks would be an obvious addition for remediating a spill of an environmentally hazardous substance for one ordinary skilled in the art.


Conclusions
Claims 1-9 are rejected.
Claims 10-15 are withdrawn.

	
	Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731